Citation Nr: 0210472	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  02-01 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the reduction in the veteran's evaluation for post-
traumatic stress disorder (PTSD) from 100 percent to 30 
percent was proper.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon reduced the evaluation for the 
veteran's service-connected PTSD from 100 percent to 30 
percent, effective from May 1, 2000.

During his June 2002 VA Travel Board hearing, the veteran 
raised the issues of entitlement to an increased evaluation 
for PTSD and entitlement to TDIU.  These issues are not 
presently before the Board and are referred back to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  In a November 1999 rating decision, the RO proposed 
reducing the veteran's evaluation for PTSD from 100 percent 
(in effect since August 9, 1996) to 30 percent.

3.  In a December 1999 letter, the RO notified the veteran 
that he had 60 days in which to present evidence and/or 
argument as to the proposed reduction.

4.  In a February 2000 rating decision, the RO effectuated 
the reduction of the veteran's evaluation for PTSD from 100 
percent to 30 percent as of May 1, 2000.

5.  The evidence upon which the rating reduction was 
predicated strongly suggests that the criteria for a 50 
percent evaluation, but not more, for PTSD had been met.


CONCLUSION OF LAW

While the reduction in the veteran's evaluation for PTSD from 
100 percent to 30 percent was procedurally proper, the 
criteria for a partial restoration to 50 percent have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.105, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing the nature and extent of his PTSD.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a January 2002 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  This issuance, which includes a summary of the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, 
also contains a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as a description 
of which portion of that evidence (if any) was to be provided 
by him and which portion the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b) (2001), which require that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c) (2001).  

In the case at hand, the Board initially notes that, in a 
July 1997 rating decision, the RO granted service connection 
for PTSD, with a 100 percent evaluation assigned as of August 
9, 1996.  

The evidence of record at the time of the July 1997 rating 
decision included the report of a January 1997 VA psychiatric 
examination.  During this examination, the veteran described 
nightmares approximately two times per week, flashbacks, 
intrusive thoughts, hypervigilance, increased startle 
response, sleep disturbances, and intolerance of crowds.  
Upon examination, the veteran exhibited an anxious and 
depressed mood and affect, and eye contact was somewhat 
decreased.  Concentration, insight, and judgment were 
moderately impaired.  The veteran's level of psychosocial 
functioning was described as fair to poor, and the examiner 
noted that the psychosocial fallout had included 
homelessness, an inability to maintain intimate 
relationships, and an inability to maintain occupational 
functioning.

Also of record at the time of the July 1997 rating decision 
was the report of a May 1997 VA PTSD examination.  During 
this examination, the veteran described markedly diminished 
interest in significant activities, symptoms of increased 
arousal, and difficulty with falling and staying asleep.  The 
examiner described the veteran as "marginally employable."  
While the veteran's PTSD was described as mild to moderate in 
severity, a Global Assessment of Functioning (GAF) score of 
51 was assigned, signifying moderate difficulty in 
occupational and emotional functioning.  

The veteran underwent a further VA examination in May 1998, 
during which he denied depression and described mild PTSD 
symptoms.  He reported that he was unable to recall suffering 
from combat-related nightmares, although he had occasional 
intrusive recollections.  Other symptoms described by the 
veteran included mild irritability, an exaggerated startle 
response, and emotional numbness.  However, he indicated that 
he could tolerate crowds without suffering signs of 
hypervigilance.  The Axis I diagnosis was mild PTSD, and the 
examiner noted that the veteran's PTSD symptoms "appear to 
have improved with treatment by antidepressant medication" 
and caused only "mild social and vocational impairment, but 
not the severe impairment currently reflected by his 100% 
service-connected rating." 

Subsequently, in a November 1999 rating decision, the RO 
proposed reducing the veteran's evaluation for PTSD from 100 
percent to 30 percent.  The RO noted in this decision that 
the evidence no longer supported a 100 percent evaluation but 
was more characteristic of the criteria for a 30 percent 
evaluation.

In December 1999, the RO issued a letter to the veteran.  In 
this letter, the veteran was informed that a reduction in his 
disability evaluation had been proposed, that he had the 
right to submit additional evidence and appear for a hearing, 
and that        his evaluation would be reduced if additional 
evidence was not received within 60 days.

During the same month, the RO received a statement from the 
veteran, in which he noted that he had appeared for an 
examination earlier that month.  

Accordingly, the report of the veteran's December 1999 VA 
PTSD examination was added to the claims file.  During this 
examination, the veteran described hypervigilance with 
"summer crowds," occasional "temper dyscontrol," and 
enjoying being alone.  He denied depression and 
suicidal/homicidal ideation and indicated that he was not 
currently working.  Also, he endorsed feelings of 
worthlessness and indicated that his triggers for intrusive 
recollections varied.  Upon examination, the veteran's social 
manner and cognitive functioning was described as 
commensurate with borderline intellectual functioning.  A 
poor attention span was indicated, but eye contact was good.  
The veteran's affect was wide-ranging and appropriate to 
topics of conversation.  He described his mood as labile.  
The examiner diagnosed mild to moderate PTSD and assigned a 
current GAF score of 51.

Subsequently, in the appealed February 2000 rating decision, 
the RO reduced the evaluation for the veteran's PTSD from 100 
percent to 30 percent, effective from May 1, 2000.  

In reviewing the facts of this case, the Board notes that the 
provisions of 38 C.F.R. § 3.344(a) and (b) (2001) are 
inapplicable because the veteran's prior 100 percent 
disability evaluation had been in effect for less than five 
years at the time of the reduction. 

The Board is also satisfied that there were no procedural 
shortcomings in the RO's reduction of the veteran's 
evaluation.  Following the proposed November 1999 rating 
decision, the RO notified the veteran of the proposed 
reduction in December 1999, informed him of his right to 
submit evidence and appear for a personal hearing, and 
allowed him a period of time in excess of the 60 days 
required under 38 C.F.R. § 3.105(e) (2001) before proceeding 
with the reduction in February 2000.

The next question for the Board is whether the evidence of 
record at the time of the February 2000 rating decision 
supported the rating reduction.  In this case, the veteran's 
PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001). 

Under Diagnostic Code 9411, PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In comparing the medical evidence upon which the 100 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 30 percent evaluation was based, the 
Board finds that overall improvement in the veteran's PTSD 
was shown at the time of the proposed reduction.  In the 
January 1997 examination report, the veteran's psychosocial 
functioning was described as fair to poor, with an inability 
to maintain occupational functioning.  He was also described 
as "marginally employable" in the May 1997 examination 
report.  By contrast, the 
May 1998 examination report indicates only mild social and 
occupational impairment, and mild to moderate impairment was 
noted in the December 1999 examination report.  Moreover, 
both reports reflect that the veteran had ceased to complain 
of depression.

The Board also finds that the May 1998 and December 1999 VA 
examinations were adequate for rating purposes.  The reports 
of these examinations reflect that the examiners conducted a 
comprehensive interview, and the examiner who examined the 
veteran in December 1999 assigned a GAF score.  Moreover, 
following the RO's proposal to reduce the disability 
evaluation, the veteran was afforded a period of 60 days to 
submit any additional medical evidence that he wished to have 
considered in regard to the proposed reduction.  The only 
evidence received by the RO, however, was the report of the 
December 1999 VA examination.

However, the Board finds that the results of the December 
1999 VA examination reflect that the presently assigned 30 
percent evaluation does not fully contemplate the extent of 
the veteran's current psychiatric symptomatology.  While this 
examination report indicates mild to moderate PTSD, the 
examiner also assigned a GAF score of 51.  This score is the 
lowest possible score for moderate symptomatology under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), and a 
score of 50 or below would indicate an inability to maintain 
employment.  

Moreover, the Board notes that the veteran's overall 
impairment of psychiatric functioning is intertwined with 
apparent cognitive impairment, particularly as indicated on 
the December 1999 VA examination.  The resultant degree of 
social and industrial impairment is characteristic of the 
criteria for a 50 percent evaluation under Diagnostic Code 
9411, which contemplates memory impairment and impaired 
abstract thinking.  The Board does note that the criteria for 
a 70 percent evaluation, including suicidal ideation, 
obsessional rituals which interfere with routine activities, 
and near-continuous panic or depression, have not been met in 
view of the evidence considered by the RO in the rating 
reduction.  However, there is certainly a basis for 
restoration of a 50 percent evaluation.

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for PTSD from 100 percent to 30 percent was 
procedurally proper in view of the criteria of 38 C.F.R. 
§ 3.105(e) (2001).  However, the facts of this case reflect 
that the rating reduction should have been to 50 percent, not 
30 percent.  Therefore, the evidence supports a partial 
rating restoration, to 50 percent, for the veteran's PTSD.  
To that extent, the appeal is granted.

Finally, the veteran has submitted no evidence showing that 
his service-connected PTSD markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation during the period of time at issue in 
this case, and there is also no indication that this disorder 
necessitated frequent periods of hospitalization.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a partial rating restoration, to 50 percent, 
for the veteran's service-connected PTSD is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

